Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the correspondence filed on 25 July 2022.
Claims 1,2, 6-10, 13, 15-17, 20-21 are currently pending and have been found to be allowable.
With respect to the 37 CFR 1.105 Requirements for Information is withdrawn.
Applicant, on 25 July 2022, amended claims 1,2,6,15,16 and 17, 20-21 to overcome the pending 35 U.S.C. 103 rejection.  Applicant cancelled claims 3-5, 18 and 19.

Reasons for Allowance
Claims 1,2, 6-10, 13, 15-17, 20-21 are allowed.
The following is Examiner’s statement of reasons for allowance: 

37 CFR 1.105 Requirements for Information
In view of the Applicant’s confirmation of ownership of all claims, stated in the Applicant’s previous correspondence, the 37 CFR 1.105 Requirements for Information is withdrawn.


35 U.S.C. 103
The prior art rejection is withdrawn based on Applicant’s amendments.  The cited art, alone or in any combination, fails to teach or suggest, “… including: for each of the picking workstations: determining a goods distribution density value corresponding to the picking workstation according to a distance from each of the rack(s) to the picking workstation, and determining the order processing capability information of the picking workstation according to the goods distribution density value corresponding to the picking workstation; …  wherein the goods distribution density value (PDV) corresponding to the picking workstation is determined according to the following formula:  
    PNG
    media_image1.png
    60
    168
    media_image1.png
    Greyscale
 where Lij represents a distance from a rack j storing a goods i to be picked to the picking workstation, and the distance is a distance that takes into account a turning cost, Vi.1 represents a conveying speed of the rack j storing the goods i to be picked, N is the number of the kind(s) of the goods to be picked, 1 < i < N, and i is a positive integer, M is the number of a rack(s) storing the goods i to be picked, 1j<M, and j is a positive integer.…,” as recited in claim 1, and similarly claims 15 and 16.  Examiner withdraws the rejection under 35 U.S.C 103 as being unpatentable over Lamballais (2016, Estimating performance in a Robotic Fulfillment System and Azadeh (2017, Robotized and Automated Warehouse Systems: Review and Recent Developments))  The combination of references does not teach the claims as amended.

In addition, Examiner cites the new reference Yuan "Bot-In-Time Delivery for Robotic Mobile Fulfillment Systems" 2017. However, Yuan does not cure the deficiencies of Lamballais and Azadeh. Since the specific ordered combined sequence of claim elements recited in claims 1, 15, & 16 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features identified by Applicant that are not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Yuan, Lamballais and Azadeh and/or any other additional reference(s) would be improper to teach the claimed invention.

Response to Arguments
Applicant’s arguments, filed on July 25, 2022, with respect to claims 1,2, 6-10, 13, 15-17, 20-21 have been fully considered . The rejections of claims 1,2, 6-10, 13, 15-17, 20-21 have been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624